Citation Nr: 0317380	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  02-14 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service from April 1965 to June 1966.

In a rating decision dated in May 1975 the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, denied veteran's claim of entitlement to service 
connection for hearing loss.  The veteran was notified of the 
RO's decision and his appellate rights in a letter dated May 
27, 1975.  He did not appeal, and the RO's May 1975 rating 
decision became final.  

Subsequently, the veteran sought to reopen his claim of 
entitlement to service connection for hearing loss.  The RO 
issued a rating decision in April 1992, which determined that 
the veteran had not submitted new and material evidence to 
reopen his claim of entitlement to service connection for 
hearing loss.  The veteran timely appealed the RO's decision 
and the RO issued a statement of the case (SOC).  Later in 
September 1992 the veteran offered testimony during a 
personal hearing before a regional Hearing Officer; a 
transcript of which is of record.  The hearing officer issued 
a decision in October 1992, which determined that the veteran 
had submitted new and material evidence.  The veteran's claim 
of entitlement to service connection for hearing loss was 
reopened; however, it continued to be denied.  

The Board of Veterans' Appeals (Board) remanded in August 
1995 the issue of service connection for hearing loss for a 
VA examination and nexus opinion.  The RO obtained said 
examination and opinion.  However, the RO continued to deny 
the veteran's claim.  Accordingly, the issue was returned to 
the Board for appellate adjudication.  In a decision dated in 
June 1996, the Board granted the veteran service connection 
for bilateral hearing loss with tinnitus.  In a June 1996 RO 
rating decision, the veteran's service-connected hearing loss 
was evaluated as 30 percent disabling and his service-
connected tinnitus as 10 percent disabling.  

This matter is on appeal to the Board from a January 2002 
rating decision of the RO in Columbia, South Carolina, which 
increased the evaluation of the veteran's service-connected 
bilateral hearing loss from 30 to 40 percent disabling.  The 
veteran filed a timely notice of disagreement and the RO 
provided a SOC.  In July 2002 the veteran perfected his 
appeal and the issue was subsequently certified to the Board.  

The Board notes that the veteran presented for a Board 
hearing before the undersigned Veterans Law Judge (VLJ) in 
Washington, DC, in January 2003; a transcript is of record.  
The Board further notes that, during his hearing before the 
Board, the veteran appears to have claimed entitlement to an 
increased rating for his service-connected tinnitus.  
However, the RO does not appear to have considered that 
issue, and it is not currently before the Board.  To the 
extent the veteran's testimony represents a claim of 
entitlement to an increased evaluation for service-connected 
tinnitus, it is referred to the RO for appropriate 
consideration.  


FINDINGS OF FACT

1.  The preponderance of the competent evidence indicates 
that the veteran currently has an average pure tone threshold 
of 105 decibels in the right ear, with speech recognition 
ability of 0 percent, and average pure tone threshold of 78 
decibels in the left ear, with speech recognition ability of 
76 percent.

2.  The preponderance of the evidence indicates that the 
veteran currently has Level XI hearing in his right ear and 
Level V hearing in his left ear.


CONCLUSION OF LAW

The criteria for a schedular evaluation in excess of 40 
percent for bilateral sensorineural hearing loss are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85-4.87, DC 
6100 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

II.  Preliminary Matters

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. § 5103 
(West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has held that only section 4 of the VCAA (which eliminated 
the well-grounded claim requirement) is retroactively 
applicable to decisions of the Board entered before the 
enactment date of the VCAA, and that section 3(a) of the VCAA 
(covering duty-to-notify and duty-to-assist provisions) is 
not retroactively applicable to pre-VCAA decisions of the 
Board.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) 
(stating that Dyment "was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence and the SOC provided by the RO in December 
2001 and June 2002, the veteran has been given notice of the 
information and/or medical evidence necessary to substantiate 
his claim.  More specifically, in an evidence development 
letter dated in December 2001, the veteran was advised of the 
new VCAA regulations and that the RO would obtain VA 
treatment records and any adequately described private 
treatment records on his behalf, if he so requested.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that 
VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (Board must 
identify documents in file which provided VCAA notice).

The Board acknowledges the veteran's testimony during his 
hearing before the Board, wherein he testified to "skewing" 
the results of his VA examination to indicate better hearing 
than he now claims to have in order to keep his commercial 
driver's license.  Generally, VA will afford the veteran re-
examination where the evidence indicates there has been a 
material change in disability or that the current rating may 
be incorrect.  38 C.F.R. § 3.327.  However, in this instance, 
the Board must observe that "[t]he duty to assist in the 
development and adjudication of a claim is not a one-way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a [claimant] wishes help, he cannot passively wait for 
it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
It is incumbent upon the veteran to cooperate in any way that 
will facilitate the RO's efforts in developing his claim, to 
include cooperating in VA examinations that are found to be 
necessary in determining his current level of disability.  
38 C.F.R. § 3.655.  

In the present case, the veteran admitted under oath to not 
cooperating with the January 2002 VA examination inasmuch as 
he indicated that he "skewed" the results of said 
examination.  Although the veteran and his representative are 
now requesting that the veteran be given another opportunity 
to present for VA examination in order to reveal a more 
accurate picture of his current level of disability due to 
his service-connected hearing loss, the Board finds that 
another VA examination would not be useful in this matter.  
If the Board were to remand this matter to the RO for another 
VA examination the credibility of such evidence would be an 
issue because the veteran has admitted to intentially 
"skewing" the January 2002 examination results.  See Olson 
v. Principi, 3 Vet. App. 480, 483 (1992), which noted that 
the veteran's refusal to cooperate after reporting for VA 
examinations made the two-way street more akin to "a blind 
alley," and cautioned that a veteran "must be prepared to 
meet the requirements of the Court's ruling in Wood and of 
38 C.F.R. §§ 3.326, by cooperating with the VA's efforts to 
provide an adequate medical examination and submitting to the 
Secretary all medical evidence supporting his claim."  See 
also Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) 
(holding that the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the evidentiary record as a 
whole).

In short, the RO afforded the veteran an opportunity to 
present for a VA examination in accordance with old and new 
regulations.  However, the veteran, by his own admission, 
failed to cooperate in the development of his claim.  
Therefore, the Board finds that the veteran is not entitled 
to another VA examination, we must rate the disability on the 
evidence of record, and remand to the RO for such is not 
required.  38 C.F.R. § 3.655.  

It thus appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), in which the U.S. Court of 
Appeals for the Federal Circuit, on May 1, 2003, invalidated 
the new duty-to-assist regulations codified at 38 C.F.R. 
§ 19(a)(2) and (a)(2)(ii)(2002).  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
2002); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2001); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C.A. § 5107(b) (2002)).

II.  Factual Background and Discussion

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
Separate diagnostic codes identify various disabilities.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (2001); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the disabling symptomatology is duplicative 
or overlapping.  The claimant is entitled to a combined 
rating where the symptomatology is distinct and separate.  
Esteban, 6 Vet. App. at 262.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41; Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected bilateral hearing loss is 
currently evaluated as 40 percent disabling pursuant to 
38 C.F.R. § 4.85, Diagnostic Code 6100.  He contends that his 
service-connected hearing loss is more disabling than 
reflected by his current assigned disability rating.  

The assignment of disability ratings for impairment of 
hearing acuity is derived by the application of the Rating 
Schedule to the numeric designations assigned, after 
audiometric evaluations are rendered.  See Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).  The severity of hearing loss is 
determined by comparison of audiometric test results with 
specific criteria set forth at 38 C.F.R. § 4.85, Part 4, 
Diagnostic Codes 6100 through 6110.  See 64 Fed. Reg. 25,208-
209, codified at 38 C.F.R. §§ 4.85-4.87 (2002).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent, based upon organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level, as measured by pure tone audiometric tests 
in the frequencies 1000, 2000, 3000 and 4000 Hertz (cycles 
per second).  The schedule allows for such audiometric test 
results to be translated into a numeric designation ranging 
from Level I, for essentially normal acuity, to Level XI, for 
profound deafness, in order to evaluate the degree of 
disability from service-connected defective hearing.  The 
evaluations derived from the schedule are intended to make 
proper allowance for improvement by hearing aids.  See 38 
C.F.R. §§ 4.85-4.87 (1996); see also 38 C.F.R. § 4.85 (2002).  

An examination for hearing impairment is to be performed 
using both a controlled speech discrimination test and a pure 
tone audiometric test.  38 C.F.R. § 4.85(a).  In the absence 
of a speech discrimination test, the regulations allow for 
numeric designations ranging from Level I to Level XI to be 
based only upon pure tone averages.  However, numeric 
designations based solely upon pure tone threshold averages 
are to be used only when an examiner certifies that the 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc.  38 C.F.R. § 4.85(c).  An exception applies 
under the new regulations, which allow for a rating 
specialist to determine the numeric designations based solely 
upon pure tone averages when the pure tone averages at each 
of the four specific frequencies is 55 decibels or more, 
regardless of whether an examiner has certified that the 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination.  
38 C.F.R. § 4.86(a).  

In the present case, the veteran's most recent VA examination 
reveals puretone threshold averages of 105 in the right ear 
and 78 in the left.  His percentage of speech discrimination 
is reported as 0 percent in the right ear and 76 percent in 
the left.  

Under 38 C.F.R. § 4.85(b), Table VI, "Numeric Designation of 
Hearing Impairment Based on Pure tone Threshold Average and 
Speech Discrimination," is used to determine a Roman numeral 
designation (Levels I - XI) for hearing loss based upon a 
combination of the percentage of speech discrimination and 
the pure tone threshold average.  A 0 percent speech 
discrimination score and a 105 pure tone threshold average 
are assigned to Level XI.  An average pure tone threshold of 
78 and speech discrimination score of 76 percent are assigned 
to Level V.  

"Table VII, 'Percentage Evaluations for Hearing Impairment,' 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect."  38 C.F.R. § 4.85(e).  
As discussed above, the veteran's service-connected right ear 
is assigned to Level XI.  His service-connected left ear is 
assigned to Level V.  Under Table VII, Level V hearing 
combined with Level XI, warrants a 40 percent rating.  

In view of the foregoing, the Board finds that, based upon 
the audiometric evaluation findings of record, the veteran is 
not entitled to a rating in excess of 40 percent for service-
connected bilateral sensorineural hearing loss.  See 
38 C.F.R. § 4.85.  


ORDER

An evaluation in excess of 40 percent for service-connected 
bilateral hearing loss is denied.  



____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

